Citation Nr: 0018930	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including as a 
residual of exposure to Agent Orange.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and mother



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) which denied service connection for peripheral 
neuropathy and granted service connection for PTSD, assigning 
an initial 10 percent rating thereto.  See Fenderson v. West, 
12 Vet.App. 119, 125-26 (1999).

In connection with his current appeal, the appellant requested 
a personal hearing before a Member of the Board at the RO.  In 
March 1999, the appellant, his spouse, and his mother 
testified before a local Hearing Officer at the RO.  By letter 
the following month, the appellant withdrew his request for a 
Board hearing.  38 C.F.R. § 20.702(e) (1999).  


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam from July 
1971 to April 1972; his separation from active service 
occurred in February 1974.  

2.  Peripheral neuropathy was not clinically evident in 
service, or to a compensable degree within a year after the 
last date of possible exposure to an herbicide while in the 
Republic of Vietnam, or to a compensable degree within one 
year from service separation.  

3.  The record contains no competent medical evidence of a 
link between any current peripheral neuropathy and the 
appellant's military service, any incident therein (including 
exposure to Agent Orange), or any reported continuous 
symptomatology.  


CONCLUSION OF LAW

The claim of service connection for peripheral neuropathy of 
the upper and lower extremities, including as a residual of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the case of an organic disease of the nervous system, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

If a veteran was exposed (or presumably exposed) to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas. 38 C.F.R. § 3.309(e) (1999).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  

With respect to the issue of service connection for the 
peripheral neuropathy of the upper and lower extremities, the 
threshold question that must be resolved is whether the 
appellant has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000); Murphy, 1 Vet. App. 
at 81.  An allegation alone is not sufficient.  The appellant 
must submit evidence in support of his claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between in-service disease or injury and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service administrative records confirm that the appellant 
served in the Republic of Vietnam from July 1971 to April 
1972.  His service medical records are negative for any 
complaints or findings referable to the upper or lower 
extremities, to include neurological pathology of the limbs 
such as peripheral neuropathy.  The appellant's discharge or 
separation from service occurred in February 1974.

There is no interim clinical data. 

In May 1997, the appellant filed a claim of service 
connection for peripheral neuropathy of the upper and lower 
extremities, stating that his condition was due to exposure 
to Agent Orange in service.  

In support of the appellant's claim, the RO obtained VA 
outpatient treatment records dated from May 1997 to February 
1999.  In pertinent part, these records show that in May 
1997, the appellant requested an evaluation for peripheral 
neuropathy which he attributed to Agent Orange exposure in 
Vietnam.  A systems review reported numbness and tingling of 
the extremities.  A neurological evaluation revealed that 
deep tendon reflexes were 2 plus in the knees and ankles.  
Motor strength was indicated as 5/5.  The diagnosis was rule 
out neuropathy.  In November 1997 a VA outpatient clinical 
entry revealed the appellant's complaint of "some" 
extremity weakness.  The diagnostic assessment indicated that 
peripheral neuropathy was to be ruled out.  In May 1998 the 
appellant complained of numbness in his fingers and feet.  

A personal hearing was held at the RO in March 1999.  The 
appellant testified that he had numbness and tingling in his 
feet during cold weather.  He also reported that he had 
swelling in his feet.  He stated that he had been receiving 
medication for numbness and swelling which had been 
terminated subsequent to a surgical procedure.  The 
appellant's spouse testified that a diagnosis had not been 
offered.  

As noted, a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 and who currently has one or more certain 
prescribed chronic diseases, shall be presumed to have been 
exposed during service to an herbicide agent, unless there is 
affirmative evidence to establish that he or she was not 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307 (a)(6)(iii) (1999).  Among the diseases that are 
afforded presumption due to herbicide exposure are acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309 (e) 
(1999). 

The evidence of record confirms that the appellant served in 
the Republic of Vietnam from July 1971 through April 1972, 
and that he was discharged in February 1974.  Generally, a 
Vietnam veteran has a well-grounded claim of service 
connection if it is shown that he or she currently suffers 
from a listed presumptive disease associated with exposure to 
herbicide agents under 38 C.F.R. § 3.309(e).  

Preliminarily, it is important to note that while the 
appellant has complained of extremity weakness, a confirmed 
diagnosis of either acute or subacute peripheral neuropathy 
is not of record.  The clinical evidence of record reveals 
only that peripheral neuropathy was to be ruled out.  
Additionally, under the regulations for purposes of well 
groundedness, acute and subacute peripheral neuropathy is not 
an open-ended presumption.  In 38 C.F.R. § 3.307 (a)(6)(ii), 
it is specifically stated that acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent.  

In this case, the appellant was in service within a year 
after the last date on which he could have been exposed to an 
herbicide in the Republic of Vietnam.  The service medical 
records are absolutely negative for evidence of upper or 
lower extremity complaints or findings or more specifically, 
medical evidence of peripheral neuropathy of the upper or 
lower extremities.  There is also no medical evidence of 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  

In addition, the appellant served during a period of war and 
organic diseases of the nervous system such as a peripheral 
neuropathy are presumed to have been incurred during service 
if manifested to a degree of 10 percent or more within one 
year of service.  38 C.F.R. § 3.307 a)(3), 3.309(a).  While 
peripheral neuropathy of the upper and lower extremities may 
be considered a chronic disease, a review of the record shows 
that complaints of upper and lower extremity numbness are not 
shown until 1997 approximately 23 years after the appellant's 
separation from service.  In essence peripheral neuropathy of 
the lower and upper extremities is not shown during service 
or to a compensable degree within the first year after 
service.  Clinical evidence of the above disorder was first 
shown many years following the appellant's period of service.  
Thus, the claim of service connection for peripheral 
neuropathy of the upper and lower extremities as a residual 
of exposure to Agent Orange during his service in the 
Republic of Vietnam is not well grounded.  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).  Accordingly, the Board has reviewed 
the evidence of record to determine if service connection for 
peripheral neuropathy on a direct basis is warranted.  

In that regard, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of peripheral neuropathy.  Likewise, the post-service medical 
record is negative for notations of peripheral neuropathy for 
many years after service separation.  Finally, the record 
contains no competent medical evidence of a nexus between any 
current peripheral neuropathy and the appellant's military 
service, any incident therein (including exposure to Agent 
Orange), or any continuous symptomatology.  Thus, the claim 
is not well grounded on a direct or a presumptive basis.  

In that regard, the Board notes that the appellant has 
testified and submitted lay statements concerning the 
etiological relationship between the disorder at issue and 
Agent Orange exposure in service.  However, where the 
determinative issue involves medical causation, competent 
medical evidence that a claim is "plausible" is required in 
order for the claim to be well grounded.  See Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Lay testimony is insufficient to fulfill the burden 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  Kirwin, 8 Vet. 
App. at 152; Grivois, 6 Vet. App. at 140; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The appellant's 
testimony concerning medical causation is not considered 
competent as he has not been shown to have the requisite 
medical training.  Further, as mentioned previously, his 
assertions of etiology are not supported by any medical 
evidence.  

In view of the foregoing, the Board is compelled to conclude 
that peripheral neuropathy of the upper and lower 
extremities, including as a residual of exposure to Agent 
Orange, is not well grounded, either on a direct or 
presumptive basis.  

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the appellant in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the appellant has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the appellant under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, including as a residual of exposure to 
Agent Orange, is denied.  


REMAND

Since the issuance of the Supplemental Statement of the Case 
in May 1999, the appellant has submitted additional evidence 
which has not yet been considered by the RO.  This additional 
evidence consists of a June 1999 private psychological 
evaluation report showing diagnoses polysubstance dependency, 
in partial remission, and severe PTSD.  

Under applicable regulation, any pertinent evidence submitted 
by the appellant which is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c) (1999).  In this case, 
neither the appellant nor his representative has waived his 
right to have that evidence initially considered by the RO.  
Moreover, the Board is unable to find that the benefit sought 
on appeal (namely, a 100 percent rating for PTSD) can be 
awarded, given the conflicting medical evidence of record 
regarding the severity of the appellant's PTSD.  In view of 
the foregoing, this case must be remanded to the RO for 
consideration of the additional evidence submitted by the 
appellant.

Additionally, the Board finds that in light of the additional 
evidence he has submitted, further development of the record 
is indicated in order to adjudicate the appellant's claim.  
The Board notes that VA examiners determined in May 1998 and 
March 1999 that the appellant's PTSD was mild and that his 
psychiatric symptomatology stemmed primarily from his chronic 
substance abuse disorder.  According to the opinion contained 
in the June 1999 private psychological report, however, the 
appellant's PTSD is severe and his polysubstance dependency 
is in partial remission.

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure due process of law, the case is remanded for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for health care providers who 
have treated him since February 1999 for 
his service-connected PTSD.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records for association with the claims 
folder.  

2.  The appellant should then be 
scheduled for VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the appellant.  The 
examination report should reflect the 
diagnoses of all psychiatric disorders 
present, including any substance abuse 
disorder.  In commenting on the severity 
of the appellant's PTSD, the examiner 
should be requested to distinguish 
between the impairment resulting from any 
polysubstance abuse disorder and that 
which is determined to be due solely to 
his service-connected PTSD.  To the 
extent that the appellant may be found to 
be incapable of obtaining or retaining 
gainful employment, the examiner is 
requested to indicate the degree to which 
such unemployability is the result of the 
appellant's PTSD and the degree to which 
such unemployability is the result of 
nonservice-connected disorders including 
polysubstance abuse.  

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, the RO should review the claim.  If the benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
further informed, but he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Kelly B. Conner
	Acting Member, Board of Veterans' Appeals

 

